DETAILED ACTION
National Stage Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 December 2021 has been entered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The specification (e.g., see “… It is desirable that the connection mechanism 11a provided for the housing 11 is configured to be able to connect the neighbor detector module 1 to both of the direction of layer (the Z axis direction of FIG. 21A) of the scatterer detector 14 and the absorber detector 15 and a direction perpendicular to the direction of layer (the X axis direction of FIG. 21A) …” in paragraph 82) serves as a glossary (MPEP § 2111.01) for the claim term “connectable”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 13, 19, 20, and 22-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohe et al. (US 5,567,944) in view of Prendergast et al. (US 2011/0006195) and McCleskey et al. (Evaluation of a multistage CdZnTe Compton camera ).
	In regard to claim 13, Rohe et al. disclose a radiation measuring apparatus comprising:  a plurality of detector modules (e.g., “… Compton scatter camera 101 can be used by itself or in conjunction with one or more identical or similar cameras to obtain a view of a source from more than one direction simultaneously …” in the third column 10 paragraph); and a processing unit (e.g., “… generating an output image. Software analysis …” in the second column 6 paragraph), wherein each of the plurality of detector modules comprises:
(a) a plurality of detectors comprising:  (a1) at least one scatterer detector functioning as a scatterer scattering electromagnetic radiation (e.g., “… By optimizing the cameras design for emphasizing the acquisition of (and reconstruction by) those gamma rays which undergo a single Compton interaction in the primary detector system … primary detector system can thus be composed of densely packed layers of semiconductors designed only to provide a high degree of spatial resolution … primary detector system 14 … primary detector system 102 …” in the first column 3 paragraph, the fourth column 4 paragraph, and the second column 10 paragraph); and (a2) at least one absorber detector functioning as an absorber absorbing electromagnetic radiation (e.g., “… gamma rays which undergo a single Compton interaction in the primary detector system, followed by total absorption in the secondary detector system … preferred secondary detectors of the present invention, being semiconductor based … single secondary detector 15 … secondary detector system 103 comprises a back detector panel 104 …” in the first and third column 3 paragraphs, the fourth column 4 paragraph, and the second column 10 paragraph);
e.g., “… primary strip-type detector 18, is shown with the individual channels connected via lines 50 and 51 through amps 52 and 53, respectively, to analog-to-digital converters 54 and 55, respectively … Likewise, the secondary detector system 15 includes a plurality of individual detectors (indicated by " … ARRAY") whose electronic interface is similar to the primary detector system 18-23 …” in the fourth and sixth column 5 paragraphs); and
(c) a digital processing section configured to calculate a first energy given to a recoil electron in Compton scattering in the at least one scatter detector and a second energy absorbed by photoelectric absorption in the at least one absorber detector; generate digital communication data containing the calculated first energy and the calculated second energy; and transmit the digital communication data to the processing unit (e.g., “… determine that the two signals are related, i.e., caused by the same gamma ray, and will generate a master gate signal for ADC gates 66 and 67 to cause the signals from the analog-to-digital converter arrays 54, 55 to be directed to the (CAMAC crate) bus 72. This will input the information into the computer 73, which will store all of the energy signals gated from the primary and secondary detectors … markedly reducing read-out dead time and memory consumption …” in the last column 5 paragraph),
wherein the processing unit generates a radiation source distribution image showing a spatial distribution of radiation sources based on the digital communication data e.g., “… generating an output image. Software analysis …” in the second column 6 paragraph), and
wherein the processing unit is configured to:
(d1) detect, based on the digital communication data, an event in which Compton scattering has occurred in the scatterer detector of a first detector module of the plurality of detector modules and photoelectric absorption of a photon scattered in the Compton scattering has occurred in the absorber detector of a second detector module of the plurality of detector modules (e.g., see a gamma ray that is Compton scattered 92 at a scatterer or primary detector layer 83 of a first section that is then absorbed 93 in absorber or secondary detector 81 of a different second section is a typical preferred event in 
    PNG
    media_image1.png
    900
    892
    media_image1.png
    Greyscale
 and “… Line 91 depicts the interaction sequence of a typical preferred event. The gamma ray comes from the source 79 and passes through four primary detector layers 83 and a Compton scatter interaction occurs at 92. The gamma ray then passes through the remaining primary detector layers and is absorbed ” in the last complete column 8 paragraph and the second column 9 paragraph);
(d2) reconfigure a Compton cone corresponding to the event based on the first energy and the second energy which are contained in the digital communication data (e.g., see the Compton cone illustrated in 
    PNG
    media_image2.png
    1031
    1470
    media_image2.png
    Greyscale
 and “… This provides sufficient data to restrict the location of the original gamma-ray emission to a cone surface whose apex is centered at the location of the primary detector Compton scatter interaction, and whose axis is determined by the locations of the primary and secondary system interactions. Enough of these cone profiles will give sufficient information to reconstruct the original emission source distribution … input the information into the computer 73, which will store all of the energy signals gated from the primary and secondary detectors, as well as the x, y and z coordinates of the measured interactions … stored data for each event, i.e., sequence of a single Compton scatter in the primary system followed by absorption in the secondary ” in the first column 2 paragraph, the last column 5 paragraph, and the second column 6 paragraph); and
(d3) generate the radiation source distribution image based on the Compton cone (e.g., “… stored data for each event, i.e., sequence of a single Compton scatter in the primary system followed by absorption in the secondary system, is used to compute the location from which the gamma ray was emitted for use in generating an output image. Software analysis …” in the second column 6 paragraph).
The apparatus of Rohe et al. lacks an explicit description that the first detector module the second detector module being different ones of the plurality of detector modules with the digital processing section configured to calculate the first energy and the second energy based on the digital measurement data.  However, Rohe et al. also disclose a gamma ray that is Compton scattered 92 at a primary detector layer 83 of a first section that is then absorbed 93 in secondary detector 81 of a different second section is a typical preferred event (e.g., see Fig. 6 and “… Line 91 depicts the interaction sequence of a typical preferred event. The gamma ray comes from the source 79 and passes through four primary detector layers 83 and a Compton scatter interaction occurs at 92. The gamma ray then passes through the remaining primary detector layers and is absorbed in secondary detector 81 at point 93 … eight-section segmented Compton scatter camera shown in FIG. 6 …” in the last complete column 8 paragraph and the second column 9 paragraph).  In regard to Compton cameras, Prendergast et al. teach (paragraphs 93-95, 114, and 151) that “… module responsible for converting the incoming radiation into digital signals is shown as "sensor module" 101 … FGPAs 104 and 105 in addition to containing the interface logic to control the ASIC, would normally ” and McCleskey et al. teach (abstract) that “… This detector system consists of four independent CdZnTe detector stages and a coincidence module, allowing the user to construct a Compton camera in different geometrical configurations …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the sections of Rohe et al. as independent modules, in order to easily “construct a Compton camera in different geometrical configurations” wherein a typical preferred event would be a gamma ray that is Compton scattered at a primary detector layer of a first module that is then absorbed in secondary detector of a different second module.  It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that each of the independent modules “normally also contain an implementation of a device calibration algorithm which ensures that the charge values are directly related to incident photon energy”.
	In regard to claim 19 which is dependent on claim 13, Rohe et al. also disclose that a number of scatterer detectors is identical over the plurality of detector modules, and wherein a number of absorber detectors is identical over the plurality of detector modules (e.g., see “similar” defined1 as “Having a resemblance in appearance or nature; alike ” in “… Compton scatter camera 101 can be used by itself or in conjunction with one or more identical or similar cameras to obtain a view of a source from more than one direction simultaneously …” in the third column 10 paragraph or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the first and second detector modules have identical number of scatterer detectors and have identical number of absorber detectors, in order “to obtain a view of a source from more than one direction simultaneously”).
	In regard to claim 20 which is dependent on claim 19, Rohe et al. also disclose that the plurality of detector modules have an identical configuration (e.g., see “similar” defined1 as “Having a resemblance in appearance or nature; alike though not identical” in “… Compton scatter camera 101 can be used by itself or in conjunction with one or more identical or similar cameras to obtain a view of a source from more than one direction simultaneously …” in the third column 10 paragraph or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the first detector module to be identical to the second detector module, in order “to obtain a view of a source from more than one direction simultaneously”).
	In regard to claim 22 which is dependent on claim 13, the apparatus of Rohe et al. lacks an explicit description that each of the plurality of detector modules comprises a housing configured to accommodate the plurality of detectors, the plurality of analog signal processing sections, and the digital processing section, and wherein the housing of each of the plurality of detector modules has a coupling mechanism to connect the housing of another of the plurality of detector modules.  However, McCleskey et al. teach (abstract, Fig. 2 caption on pg. 165, and second paragraph on … allowing the user to construct a Compton camera in different geometrical configurations … aluminum housing … a CC with larger CZT detectors was modeled to determine if an increase in detection efficiency would make the detection of small shifts in the beam range (<5 mm) possible. This larger detector was of the same thickness as the CZT detectors in the Polaris J CC (i.e. the same detector crystals could be used) and consisted of two stages. The first stage at a distance of 6 in. from the source (the same as the first stage for the Polaris J simulations) and was 8 cm x 8 cm x 1.5 cm (x, z, y) and the second stage was at a distance of 11 in. from the source (the same as detectors 2 and 3 in the Polaris J simulations) and was 10 cm x 10 cm x 1.5 cm (x, z, y).The size and spacing of these detectors were chosen to reflect a design that could be readily constructed using existing technology …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the sections of Rohe et al. as independent modules with the plurality of detectors, the plurality of analog signal processing sections, and the digital processing section of each module accommodated within a housing that has a coupling mechanism for connecting to the housing of another module, in order to easily “construct a Compton camera in different geometrical configurations”.
	In regard to claim 23, Rohe et al. disclose a radiation measuring method using a radiation measuring apparatus that comprises:  a plurality of detector modules, each of which has a plurality of detectors (e.g., “… Compton scatter camera 101 can be used by itself or in conjunction with one or more identical or similar cameras to obtain a view of a source from more than one direction simultaneously …” in the third column 10 paragraph); and a processing unit (e.g., “… generating an output image. Software analysis …” in the second column 6 paragraph), wherein the plurality of detectors of each of the plurality of detector modules comprises:  e.g., “… By optimizing the cameras design for emphasizing the acquisition of (and reconstruction by) those gamma rays which undergo a single Compton interaction in the primary detector system … primary detector system can thus be composed of densely packed layers of semiconductors designed only to provide a high degree of spatial resolution … primary detector system 14 … primary detector system 102 …” in the first column 3 paragraph, the fourth column 4 paragraph, and the second column 10 paragraph); and at least one absorber detector functioning as an absorber absorbing electromagnetic radiation (e.g., “… gamma rays which undergo a single Compton interaction in the primary detector system, followed by total absorption in the secondary detector system … preferred secondary detectors of the present invention, being semiconductor based … single secondary detector 15 … secondary detector system 103 comprises a back detector panel 104 …” in the first and third column 3 paragraphs, the fourth column 4 paragraph, and the second column 10 paragraph), the radiation measuring method comprising:
(a) arranging the plurality of detector modules (e.g., “… Compton scatter camera 101 can be used by itself or in conjunction with one or more identical or similar cameras to obtain a view of a source from more than one direction simultaneously …” in the third column 10 paragraph);
(b) generating, by each of the plurality of detector modules, digital measurement data corresponding to an analog signal obtained from each of the plurality of detectors by carrying out analog-digital conversion to the analog signal (e.g., “… primary strip-type detector 18, is shown with the individual channels connected via lines 50 and 51 through amps 52 and 53, respectively, to analog-to-digital converters 54 and 55, respectively … Likewise, the secondary detector system 15 includes a plurality of individual detectors (indicated by " … ARRAY") ” in the fourth and sixth column 5 paragraphs);
(c) calculating, by each of the plurality of detector modules, a first energy given to a recoil electron in Compton scattering in the at least one scatter detector (e.g., “… determine that the two signals are related, i.e., caused by the same gamma ray, and will generate a master gate signal for ADC gates 66 and 67 to cause the signals from the analog-to-digital converter arrays 54, 55 to be directed to the (CAMAC crate) bus 72. This will input the information into the computer 73, which will store all of the energy signals gated from the primary and secondary detectors … markedly reducing read-out dead time and memory consumption …” in the last column 5 paragraph);
(d) calculating, by each of the plurality of detector modules, a second energy absorbed by the photoelectric absorption in the at least one absorber detector (e.g., “… determine that the two signals are related, i.e., caused by the same gamma ray, and will generate a master gate signal for ADC gates 66 and 67 to cause the signals from the analog-to-digital converter arrays 54, 55 to be directed to the (CAMAC crate) bus 72. This will input the information into the computer 73, which will store all of the energy signals gated from the primary and secondary detectors … markedly reducing read-out dead time and memory consumption …” in the last column 5 paragraph);
(e) generating, by each of the plurality of detector modules, digital communication data containing the first calculated energy and the second calculated energy (e.g., “… determine that the two signals are related, i.e., caused by the same gamma ray, and will generate a master gate signal for ADC gates 66 and 67 to cause the signals from the analog-to-digital converter arrays 54, 55 to be directed to the (CAMAC crate) bus 72. This will input the ” in the last column 5 paragraph);
(f) transmitting the digital communication data to the processing unit (e.g., “… determine that the two signals are related, i.e., caused by the same gamma ray, and will generate a master gate signal for ADC gates 66 and 67 to cause the signals from the analog-to-digital converter arrays 54, 55 to be directed to the (CAMAC crate) bus 72. This will input the information into the computer 73, which will store all of the energy signals gated from the primary and secondary detectors … markedly reducing read-out dead time and memory consumption …” in the last column 5 paragraph); and
(g) generating, by the processing unit, a radiation source distribution image showing a spatial distribution of radiation sources based on the digital communication data, wherein the generating the radiation source distribution image comprises:  detecting, based on the digital communication data, an event in which Compton scattering has occurred in the scatterer detector of a first detector module of the plurality of detector modules and photoelectric absorption of a photon scattered in the Compton scattering has occurred in the absorber detector of a second detector module of the plurality of detector modules (e.g., see a gamma ray that is Compton scattered 92 at a scatterer or primary detector layer 83 of a first section that is then absorbed 93 in absorber or secondary detector 81 of a different second section is a typical preferred event in Fig. 6 and “… Line 91 depicts the interaction sequence of a typical preferred event. The gamma ray comes from the source 79 and passes through four primary detector layers 83 and a Compton scatter interaction occurs at 92. The ” in the last complete column 8 paragraph and the second column 9 paragraph); reconfiguring a Compton cone corresponding to the event based on the first energy and the second energy which are contained in the digital communication data; and generating the radiation source distribution image based on the Compton cone (e.g., see the Compton cone illustrated in Fig. 1 and “… This provides sufficient data to restrict the location of the original gamma-ray emission to a cone surface whose apex is centered at the location of the primary detector Compton scatter interaction, and whose axis is determined by the locations of the primary and secondary system interactions. Enough of these cone profiles will give sufficient information to reconstruct the original emission source distribution … input the information into the computer 73, which will store all of the energy signals gated from the primary and secondary detectors, as well as the x, y and z coordinates of the measured interactions … stored data for each event, i.e., sequence of a single Compton scatter in the primary system followed by absorption in the secondary system, is used to compute the location from which the gamma ray was emitted for use in generating an output image. Software analysis …” in the first column 2 paragraph, the last column 5 paragraph, and the second column 6 paragraph).
The method of Rohe et al. lacks an explicit description that the first detector module the second detector module being different ones of the plurality of detector modules with the digital processing section configured to calculate the first energy and the second energy based on the digital measurement data.  However, Rohe et al. also disclose a gamma ray that is Compton scattered 92 at a primary detector layer 83 of a first section e.g., see Fig. 6 and “… Line 91 depicts the interaction sequence of a typical preferred event. The gamma ray comes from the source 79 and passes through four primary detector layers 83 and a Compton scatter interaction occurs at 92. The gamma ray then passes through the remaining primary detector layers and is absorbed in secondary detector 81 at point 93 … eight-section segmented Compton scatter camera shown in FIG. 6 …” in the last complete column 8 paragraph and the second column 9 paragraph).  In regard to Compton cameras, Prendergast et al. teach (paragraphs 93-95, 114, and 151) that “… converting the incoming radiation into digital signals is shown as "sensor module" 101 … FGPAs 104 and 105 in addition to containing the interface logic to control the ASIC, would normally also contain an implementation of a device calibration algorithm which ensures that the charge values are directly related to incident photon energy … FPGAs 104 and 105 produce a digital data output corresponding to "normalised" charge values … digital charge values are transferred over respective serial data buses 81 and 82 … Memory 112 may store the charge values as a series of frames for each ASIC 14 and 15, each pixel of each frame being memory mapped to a particular storage location. Frames may only be stored for a sufficient time period for post-processing to be carried such as described later … may configure a Compton camera … in multiple detector substrates illustrated in FIG. 11 …” and McCleskey et al. teach (abstract) that “… This detector system consists of four independent CdZnTe detector stages and a coincidence module, allowing the user to construct a Compton camera in different geometrical configurations …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the sections of Rohe et al. as independent modules, in order to easily “construct a Compton camera in different geometrical configurations” wherein a typical preferred event would be a gamma ray that is Compton scattered at a primary detector layer of a first module that is then absorbed in secondary detector of a different normally also contain an implementation of a device calibration algorithm which ensures that the charge values are directly related to incident photon energy”.
	In regard to claim 24 which is dependent on claim 29, Rohe et al. also disclose that the material of the first semiconductor layer is more likely to cause Compton scattering than the material of the second semiconductor layer (e.g., “… By optimizing the cameras design for emphasizing the acquisition of (and reconstruction by) those gamma rays which undergo a single Compton interaction in the primary detector system, followed by total absorption in the secondary detector system …” in the first column 3 paragraph).
	In regard to claim 25 which is dependent on claim 29, Rohe et al. also disclose that the material of the second semiconductor layer is more likely to cause photoelectric absorption than the material of the first semiconductor layer (e.g., “… By optimizing the cameras design for emphasizing the acquisition of (and reconstruction by) those gamma rays which undergo a single Compton interaction in the primary detector system, followed by total absorption in the secondary detector system …” in the first column 3 paragraph).
	In regard to claim 26 which is dependent on claim 31, the apparatus of Rohe et al. lacks an explicit description that the first direction is a direction in which the plurality of detectors are arrayed; and the second direction is perpendicular to the first direction.  However, Rohe et al. also disclose (third column 10 paragraph) that “… Compton scatter camera 101 can be used by itself or in conjunction with one or more identical or similar cameras to obtain a view of a source from more than one direction simultaneously …” and McCleskey et al. teach (abstract, Fig. 2 caption on pg. 165, and second paragraph on … allowing the user to construct a Compton camera in different geometrical configurations … aluminum housing … a CC with larger CZT detectors was modeled to determine if an increase in detection efficiency would make the detection of small shifts in the beam range (<5 mm) possible. This larger detector was of the same thickness as the CZT detectors in the Polaris J CC (i.e. the same detector crystals could be used) and consisted of two stages. The first stage at a distance of 6 in. from the source (the same as the first stage for the Polaris J simulations) and was 8 cm x 8 cm x 1.5 cm (x, z, y) and the second stage was at a distance of 11 in. from the source (the same as detectors 2 and 3 in the Polaris J simulations) and was 10 cm x 10 cm x 1.5 cm (x, z, y).The size and spacing of these detectors were chosen to reflect a design that could be readily constructed using existing technology …” and a right prism shaped housing (e.g., see Fig. 2) wherein modules are arranged parallel to the detector array direction (e.g., see 2 and 3 in Fig. 2) and perpendicular to the detector array direction (e.g., see 1 and 3 in Fig. 2).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the sections of Rohe et al. as independent modules for arrangement of each housing in a plurality of different directions relative to at least one other housing (e.g., directions parallel and perpendicular to a direction in which the plurality of detectors are arrayed) and each housing is configured to be able to be connected together to form a unitary structure, in order to easily “construct a Compton camera in different geometrical configurations” “to obtain a view of a source from more than one direction simultaneously” wherein a typical preferred event would be a gamma ray that is Compton scattered at a primary detector layer of a first module that is then absorbed in secondary detector of a different second module.
27 which is dependent on claim 31, the apparatus of Rohe et al. lacks an explicit description that each of the first detector module and the second detector module comprises a housing configured to accommodate the plurality of detectors, the plurality of analog signal processing sections, and the digital processing section, and wherein the housings of the first detector module and the second detector module are configured to be connectable in the first direction and the second direction.  However, Rohe et al. also disclose (third column 10 paragraph) that “… Compton scatter camera 101 can be used by itself or in conjunction with one or more identical or similar cameras to obtain a view of a source from more than one direction simultaneously …” and McCleskey et al. teach (abstract, Fig. 2 caption on pg. 165, and second paragraph on pg. 168) that “… allowing the user to construct a Compton camera in different geometrical configurations … aluminum housing … a CC with larger CZT detectors was modeled to determine if an increase in detection efficiency would make the detection of small shifts in the beam range (<5 mm) possible. This larger detector was of the same thickness as the CZT detectors in the Polaris J CC (i.e. the same detector crystals could be used) and consisted of two stages. The first stage at a distance of 6 in. from the source (the same as the first stage for the Polaris J simulations) and was 8 cm x 8 cm x 1.5 cm (x, z, y) and the second stage was at a distance of 11 in. from the source (the same as detectors 2 and 3 in the Polaris J simulations) and was 10 cm x 10 cm x 1.5 cm (x, z, y).The size and spacing of these detectors were chosen to reflect a design that could be readily constructed using existing technology …” and a right prism shaped housing (e.g., see Fig. 2) wherein modules are arranged parallel to the detector array direction (e.g., see 2 and 3 in Fig. 2) and perpendicular to the detector array direction (e.g., see 1 and 3 in Fig. 2).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the  et al. as independent modules (with the plurality of detectors, the plurality of analog signal processing sections, and the digital processing section of each module accommodated within a right prism shaped housing) for arrangement of each housing in a plurality of different directions relative to at least one other housing and each housing is configured to be able to be connected together to form a unitary structure, in order to easily “construct a Compton camera in different geometrical configurations” “to obtain a view of a source from more than one direction simultaneously” wherein a typical preferred event would be a gamma ray that is Compton scattered at a primary detector layer of a first module that is then absorbed in secondary detector of a different second module.
	In regard to claim 28 which is dependent on claim 32, the method of Rohe et al. lacks an explicit description that the first direction is a direction in which the plurality of detectors are arrayed; and the second direction is perpendicular to the first direction.  However, Rohe et al. also disclose (third column 10 paragraph) that “… Compton scatter camera 101 can be used by itself or in conjunction with one or more identical or similar cameras to obtain a view of a source from more than one direction simultaneously …” and McCleskey et al. teach (abstract, Fig. 2 caption on pg. 165, and second paragraph on pg. 168) that “… allowing the user to construct a Compton camera in different geometrical configurations … aluminum housing … a CC with larger CZT detectors was modeled to determine if an increase in detection efficiency would make the detection of small shifts in the beam range (<5 mm) possible. This larger detector was of the same thickness as the CZT detectors in the Polaris J CC (i.e. the same detector crystals could be used) and consisted of two stages. The first stage at a distance of 6 in. from the source (the same as the first stage for the Polaris J simulations) and was 8 cm x 8 cm x 1.5 cm (x, z, y) and the second stage was at a distance of ” and a right prism shaped housing (e.g., see Fig. 2) wherein modules are arranged parallel to the detector array direction (e.g., see 2 and 3 in Fig. 2) and perpendicular to the detector array direction (e.g., see 1 and 3 in Fig. 2).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the sections of Rohe et al. as independent modules for arrangement of each housing in a plurality of different directions relative to at least one other housing (e.g., directions parallel and perpendicular to a direction in which the plurality of detectors are arrayed) and each housing is configured to be able to be connected together to form a unitary structure, in order to easily “construct a Compton camera in different geometrical configurations” “to obtain a view of a source from more than one direction simultaneously” wherein a typical preferred event would be a gamma ray that is Compton scattered at a primary detector layer of a first module that is then absorbed in secondary detector of a different second module.
	In regard to claim 29 which is dependent on claim 13, Rohe et al. also disclose that the scatterer detector comprises a first semiconductor layer (e.g., “… By optimizing the cameras design for emphasizing the acquisition of (and reconstruction by) those gamma rays which undergo a single Compton interaction in the primary detector system … primary detector system can thus be composed of densely packed layers of semiconductors designed only to provide a high degree of spatial resolution … primary detector system 14 … primary detector system 102 …” in the first column 3 paragraph, the fourth column 4 paragraph, and the second column 10 paragraph), wherein the absorber detector comprises a second semiconductor layer (e.g., “… gamma ” in the first and third column 3 paragraphs, the fourth column 4 paragraph, and the second column 10 paragraph), and wherein the first and second semiconductor layers are formed of different materials (e.g., “… primary detector system 14 includes a series of individual detectors which could be silicon micro-strip detectors (18-23) … secondary detector can be any of a variety of different detectors. However, with the Applicant's design, it is preferred to use a high energy resolution detector such as cadmium-zinc telluride (CdZnTe) or cadmium telluride (CdTe), mounted on a thermoelectric cooler or cryogenically cooled high-purity germanium …” in the fifth and last column 4 paragraphs).
	In regard to claim 30 which is dependent on claim 13, Rohe et al. also disclose that detecting the event in which Compton scattering has occurred in the scatterer detector of the first detector module of the plurality of detector modules and photoelectric absorption of the photon scattered in the Compton scattering has occurred in the absorber detector of the second detector module of the plurality of detector modules is further based on module arrangement data indicative of an arrangement of the plurality of the detector modules (e.g., see the Compton cone illustrated in Fig. 1 and “… This provides sufficient data to restrict the location of the original gamma-ray emission to a cone surface whose apex is centered at the location of the primary detector Compton scatter interaction, and whose axis is determined by the locations of the primary and secondary system interactions. Enough of these cone profiles will give sufficient information to reconstruct the original emission source distribution … when a gamma ray under­goes an interaction within the silicon wafer, the x-y coordinates within that wafer can be determined by the distribution of signals as recorded in the individual ” in the first column 2 paragraph, the eighth column 4 paragraph, and the second column 6 paragraph or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that “the locations of the primary and secondary system interactions” in real world coordinates X1, Y1, Z1, X2, Y2, Z2 are based on the digital communication data (“distribution of signals as recorded in the individual channels”) and module arrangement data indicative of an arrangement of the plurality of the detector modules for converting “distribution of signals as recorded in the individual channels” to real world coordinates X1, Y1, Z1, X2, Y2, Z2).
	In regard to claim 31 which is dependent on claim 13, the apparatus of Rohe et al. lacks an explicit description that the first detector module and the second detector module are configured to be connectable in a first direction and a second direction different from the first direction.  However, Rohe et al. also disclose a gamma ray that is Compton scattered 92 at a primary detector layer 83 of a first section that is then absorbed 93 in secondary detector 81 of a different second section is a typical preferred event (e.g., see Fig. 6 and “… Line 91 depicts the interaction sequence of a typical preferred event. The gamma ray comes from the source 79 and passes through four primary detector layers 83 and a Compton scatter interaction occurs at 92. The gamma ray then passes through the remaining primary detector layers and is absorbed in secondary detector 81 at point 93 … eight-section segmented Compton scatter camera shown in FIG. 6 …” in the last complete column 8 paragraph and the second column 9 paragraph).  Rohe et al. further disclose (third column 10 … Compton scatter camera 101 can be used by itself or in conjunction with one or more identical or similar cameras to obtain a view of a source from more than one direction simultaneously …” and McCleskey et al. teach (abstract) that “… This detector system consists of four independent CdZnTe detector stages and a coincidence module, allowing the user to construct a Compton camera in different geometrical configurations …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the sections of Rohe et al. as independent modules each arranged in a plurality of different directions relative to at least one other module and configured to be able to be connected together to form a unitary structure, in order to easily “construct a Compton camera in different geometrical configurations” “to obtain a view of a source from more than one direction simultaneously” wherein a typical preferred event would be a gamma ray that is Compton scattered at a primary detector layer of a first module that is then absorbed in secondary detector of a different second module.
	In regard to claim 32 which is dependent on claim 23, the method of Rohe et al. lacks an explicit description that the first detector module and the second detector module are configured to be connectable in a first direction and a second direction different from the first direction.  However, Rohe et al. also disclose a gamma ray that is Compton scattered 92 at a primary detector layer 83 of a first section that is then absorbed 93 in secondary detector 81 of a different second section is a typical preferred event (e.g., see Fig. 6 and “… Line 91 depicts the interaction sequence of a typical preferred event. The gamma ray comes from the source 79 and passes through four primary detector layers 83 and a Compton scatter interaction occurs at 92. The gamma ray then passes through the remaining primary detector layers and is absorbed in secondary detector 81 at point 93 … eight-section segmented Compton ” in the last complete column 8 paragraph and the second column 9 paragraph).  Rohe et al. further disclose (third column 10 paragraph) that “… Compton scatter camera 101 can be used by itself or in conjunction with one or more identical or similar cameras to obtain a view of a source from more than one direction simultaneously …” and McCleskey et al. teach (abstract) that “… This detector system consists of four independent CdZnTe detector stages and a coincidence module, allowing the user to construct a Compton camera in different geometrical configurations …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the sections of Rohe et al. as independent modules each arranged in a plurality of different directions relative to at least one other module and configured to be able to be connected together to form a unitary structure, in order to easily “construct a Compton camera in different geometrical configurations” “to obtain a view of a source from more than one direction simultaneously” wherein a typical preferred event would be a gamma ray that is Compton scattered at a primary detector layer of a first module that is then absorbed in secondary detector of a different second module.
	In regard to claim 33 which is dependent on claim 13, while Rohe et al. also disclose that detecting the event in which the Compton scattering has occurred in the scatterer detector and the photoelectric absorption of the photon scattered in the Compton scattering has occurred in the absorber detector is based on a time difference that indicates a possible “kinematic sequence” (e.g., “… stored data for each event, i.e., sequence of a single Compton scatter in the primary system followed by absorption in the secondary system, is used to compute the location from which the gamma ray was emitted for use in generating an output image. Software analysis can also be used to eliminate some "bad" events due to "impossible" kinematic ” in the second column 6 paragraph), the method of Rohe et al. lacks an explicit description that the processing unit is configured to supply a synchronization data or a synchronization signal to each of the plurality of detector modules, wherein each of the plurality of detector modules is configured to generate the digital communication data to contain measurement time data generated in synchronization with the synchronization data or the synchronization signal, and wherein detecting the event in which the Compton scattering occurs in the scatterer detector of the first detector module and the photoelectric absorption of the photon scattered in the Compton scattering occurs in the absorber detector of the second detector module is based on a difference between a time indicated by the measurement time data received from the first detector module and a time indicated by the measurement time data received from the second detector module.  However, McCleskey et al. teach (abstract and third paragraph on pg. 164) that “… This detector system consists of four independent CdZnTe detector stages and a coincidence module, allowing the user to construct a Compton camera in different geometrical configurations … Coincidence between the detector stages is achieved by means of a synchronization coincidence and timing (SCT) module. The user has the option of setting the desired coincidence multiplicity i.e. the number of stages required to have fired), and any events meeting the required coincidence level within a fixed 1.5 μs window are recorded …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the processing unit of Rohe et al. to supply a synchronization data or a synchronization signal, in order to easily “construct a Compton camera in different geometrical configurations” wherein each of the plurality of detector modules generates the digital communication data to contain measurement time data generated .
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohe et al. in view of Prendergast et al. and McCleskey et al. as applied to claim(s) 13 above, and further in view of H3D, Inc. (Polaris-S datasheet, 2014, 2 pages).
	In regard to claim 21 which is dependent on claim 13, the apparatus of Rohe et al. lacks an explicit description that the digital processing section of each of the plurality of detector modules transmits the digital communication data to the processing unit by a wireless communication.  However, H3D, Inc. teaches to “… Add an antenna to Polaris-S with the computation package to access the system wirelessly through WiFi …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add an antenna to each of the sections of Rohe et al., in order to easily “construct a Compton camera in different geometrical configurations” without complicated rewiring for a different geometric configuration.
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884